Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Comments
The drawings filed 4/17/20 have been approved.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are to Bonawitz et al.-(20180144265), Lavid et al.- (20180293516). Bonawitz provides a machine learning model for evaluating training data but does not specify or utilize test data, does not specify a commitment or utilize a hash or a special hash. He provides for a performance metric; but, does not specify a proof of performance based on a claim of performance and a special hash. Therefore, the features of claims 1, 11 and 17 are not taught and their dependent claims (2-10 and 12-16) are also not taught. Claims 18 and its dependents, claims 19-20, also provides for training and test data (not taught by Bonawitz). Claim 18 provides for a first and a second commitment (not taught by Bonawitz). Bonawitz also does not provide for obtaining claims of performance of candidate machine learning models on a set of test data and zero-knowledge proofs or selecting a winner of said competition based at least in part on said verifying, while maintaining confidentiality of said plurality of candidate machine learning models; wherein the method is carried out by at least one computing device.
Lavid provides for the features of claims 1, 11 and 17 (and its dependent claims 2-10 and 12-16) of validating machine learning models but does not reference proof of performance. Lavid also does not provide for a training model or utilizing test and training data. Also a commitment is not specified and a special hash is not utilized. He also does not specify a proof of performance based on a claim of performance. 
Lavid also does not provide for the features of claim 18 (and its dependent claims 19-20) of utilizing a first and a second commitment. Lavid also does not provide for obtaining claims of performance of candidate machine learning models on a set of test data and zero-knowledge proofs or selecting a winner of said competition based at least in part on said verifying, while maintaining confidentiality of said plurality of candidate machine learning models; wherein the method is carried out by at least one computing device.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193